            Case 1:20-cr-10172-DPW Document 2 Filed 08/28/20 Page 1 of 7




                                                     U.S. Department of Justice

                                                     Andrew E. Lelling
                                                     United States Attorney
                                                     District of Massachusetts


Main Reception: (617) 748-3100                       John Joseph Moakley United States Courthouse
                                                     1 Courthouse Way
                                                     Suite 9200
                                                     Boston, Massachusetts 02210

                                                     August 4, 2020

Shelli Peterson, Esq.
Office of the Federal Public Defender
625 Indiana Avenue, NW Suite 550
Washington, DC 20004
Shelli_Peterson@fd.org

       Re:     United States v. Rudy Dekermenjian,
               Criminal No.

Dear Ms. Peterson:

        The United States Attorney for the District of Massachusetts and the Department of Justice
Criminal Division’s Money Laundering and Asset Recovery Section (“the Government”) and your
client, Rudy Dekermenjian (“Defendant”), agree as follows, pursuant to Federal Rule of Criminal
Procedure 11(c)(1)(B):

       1.      Change of Plea

        Defendant will waive Indictment and plead guilty to Counts One and Two of the
Information charging him with conspiracy to commit wire fraud affecting a financial institution
and bank fraud, in violation of 18 U.S.C. § 1349, and alteration and falsification of records, in
violation of 18 U.S.C. § 1519. Defendant admits that he committed the crimes specified in these
counts and is in fact guilty of each one. Defendant also agrees to waive venue, to waive any
applicable statute of limitations, and to waive any legal or procedural defects in the Information.
The Government agrees not to object to the transfer of the case, pursuant to Fed. R. Crim. P. 20,
to the District of Columbia, where the matter United States v. Dekermenjian et al. (Case No. 19-
cr-00374 D.D.C.) is pending. Defendant agrees to the accuracy of the attached statement of facts.
            Case 1:20-cr-10172-DPW Document 2 Filed 08/28/20 Page 2 of 7



       2.      Penalties

       Defendant faces the following maximum penalties:

           Count One: incarceration for 30 years; supervised release for five years; a fine of
            $1,000,000, or twice the gross gain or loss, whichever is greater; a mandatory special
            assessment of $100; restitution; and forfeiture to the extent charged in the Information;

           Count Two: incarceration for 20 years, supervised release for three years; a fine of
            $250,000 or twice the gross gain or loss, whichever is greater; restitution; and forfeiture
            to the extent charged in the Information;

       Defendant understands that, if he is not a United States citizen, pleading guilty may affect
Defendant’s immigration status. Defendant agrees to plead guilty regardless of any potential
immigration consequences, even if Defendant’s plea results in being automatically removed from
the United States.

       3.      Sentencing Guidelines

        The parties agree that Count 1 (conspiracy to commit wire fraud and bank fraud) and Count
2 (alternation and falsification of records) group within the meaning of USSG § 3D1.2.

        The parties agree, based on the following calculations, that Defendant’s total “offense
level” under the Guidelines is 12:

               a) Defendant’s base offense level is 14 (USSG § 2J1.2(a)); and

               b) Defendant’s offense level is decreased by 2, because Defendant has accepted
                  responsibility for Defendant’s crimes (USSG § 3E1.1(a)(1)).

       Defendant understands that the Court is not required to follow this calculation, and that
Defendant may not withdraw his guilty plea if Defendant disagrees with how the Court calculates
the Guidelines or with the sentence the Court imposes.

       Defendant also understands that the Government will object to any reduction in his
sentence based on acceptance of responsibility if: (a) at sentencing, Defendant (himself or through
counsel) indicates that he does not fully accept responsibility for having engaged in the conduct
underlying each of the elements of the crime(s) to which he is pleading guilty; or (b) by the time
of sentencing, Defendant has committed a new federal or state offense, or has in any way
obstructed justice.

       If, after signing this Agreement, Defendant’s criminal history score or Criminal History
Category is reduced, the Government reserves the right to seek an upward departure under the
Guidelines.


                                                  2
            Case 1:20-cr-10172-DPW Document 2 Filed 08/28/20 Page 3 of 7




       Nothing in this Plea Agreement affects the Government’s obligation to provide the Court
and the U.S. Probation Office with accurate and complete information regarding this case.

       4.      Sentence Recommendation

       The Government agrees to recommend the following sentence to the Court:

               a) incarceration at the low end of the Guidelines sentencing range as calculated by
                  the Court at sentencing, excluding departures;

               b) a fine within the Guidelines sentencing range as calculated by the Court at
                  sentencing, excluding departures, unless the Court finds that Defendant is not
                  able, and is not likely to become able, to pay a fine;

               c) 24 months of supervised release;

               d) a mandatory special assessment of $200, which Defendant must pay to the Clerk
                  of the Court by the date of sentencing;

               e) restitution, if any, of an amount to be determined at sentencing; and

               f) forfeiture as set forth in Paragraph 6.

       5.      Waiver of Appellate Rights and Challenges to Conviction or Sentence

        Defendant has the right to challenge his conviction and sentence on “direct appeal.” This
means that Defendant has the right to ask a higher court (the “appeals court”) to look at what
happened in this case and, if the appeals court finds that the trial court or the parties made certain
mistakes, overturn Defendant’s conviction or sentence. Also, in some instances, Defendant has
the right to file a separate civil lawsuit claiming that serious mistakes were made in this case and
that his conviction or sentence should be overturned.

       Defendant understands that he has these rights, but now agrees to give them up.
Specifically, Defendant agrees that:

               a) He will not challenge his conviction on direct appeal or in any other proceeding,
                  including in a separate civil lawsuit; and

               b) He will not challenge any prison sentence of 16 months or less or any court
                  orders relating to forfeiture, restitution, fines or supervised release. This
                  provision is binding even if the Court’s Guidelines analysis is different than the
                  one in this Agreement.

       Defendant understands that, by agreeing to the above, he is agreeing that his conviction
and sentence (to the extent set forth in subparagraph (b), above) will be final when the Court issues
                                                  3
            Case 1:20-cr-10172-DPW Document 2 Filed 08/28/20 Page 4 of 7




a written judgment after the sentencing hearing in this case. That is, after the Court issues a written
judgment, Defendant will lose the right to appeal or otherwise challenge his conviction and
sentence (to the extent set forth in subparagraph (b), above), regardless of whether he later changes
his mind or finds new information that would have led him not to agree to give up these rights in
the first place.

      Defendant acknowledges that he is agreeing to give up these rights at least partly in
exchange for concessions the Government is making in this Agreement.

        The parties agree that, despite giving up these rights, Defendant keeps the right to later
claim that his lawyer rendered ineffective assistance of counsel, or that the prosecutor or a member
of law enforcement involved in the case engaged in intentional misconduct serious enough to
entitle Defendant to have his conviction or sentence overturned.

       6.      Forfeiture

        Defendant understands that the Court will, upon acceptance of Defendant’s guilty plea,
enter an order of forfeiture as part of Defendant’s sentence, and that the order of forfeiture may
include assets directly traceable to Defendant’s offense, assets used to facilitate Defendant’s
offense, substitute assets and/or a money judgment equal to the value of the property derived from,
or otherwise involved in, the offense described in Count One of the Information.

       The assets to be forfeited specifically include, without limitation, the following:

               a. $20,293, to be entered in the form of an Order of Forfeiture (Money Judgment).
       Defendant admits that $20,293 is subject to forfeiture on the grounds that it is equal to a
portion of the amount of proceeds the defendant derived from the offense.

         Defendant acknowledges and agrees that the amount of the forfeiture money judgment
represents proceeds the Defendant obtained (directly or indirectly), and/or facilitating property
and/or property involved in, the crimes to which Defendant is pleading guilty and that, due at least
in part to the acts or omissions of Defendant, the proceeds or property have been transferred to, or
deposited with, a third party, spent, cannot be located upon exercise of due diligence, placed
beyond the jurisdiction of the Court, substantially diminished in value, or commingled with other
property which cannot be divided without difficulty. Accordingly, Defendant agrees that the
United States is entitled to forfeit as “substitute assets” any other assets of Defendant up to the
value of the now missing directly forfeitable assets.

        Defendant agrees to consent to the entry of an order of forfeiture for such property and
waives the requirements of Federal Rules of Criminal Procedure 11(b)(1)(J), 32.2, and 43(a)
regarding notice of the forfeiture in the charging instrument, advice regarding the forfeiture at the
change-of-plea hearing, announcement of the forfeiture at sentencing, and incorporation of the
forfeiture in the judgment. Defendant understands and agrees that forfeiture shall not satisfy or

                                                  4
          Case 1:20-cr-10172-DPW Document 2 Filed 08/28/20 Page 5 of 7




affect any fine, lien, penalty, restitution, cost of imprisonment, tax liability or any other debt owed
to the United States.

        If the Government requests, Defendant shall deliver to the Government within 30 days after
signing this Plea Agreement a sworn financial statement disclosing all assets in which Defendant
currently has any interest and all assets over which Defendant has exercised control, or has had
any legal or beneficial interest. Defendant further agrees to be deposed with respect to Defendant’s
assets at the request of the Government. Defendant may retain counsel for the purpose
representation at any such deposition. Defendant agrees that the United States Department of
Probation may share any financial information about the Defendant with the Government.

        Defendant also agrees to waive all constitutional, legal, and equitable challenges (including
direct appeal, habeas corpus, or any other means) to any forfeiture carried out in accordance with
this Plea Agreement.

         Defendant hereby waives and releases any claims Defendant may have to any vehicles,
currency, or other personal property seized by the United States, or seized by any state or local law
enforcement agency and turned over to the United States, during the investigation and prosecution
of this case, and consents to the forfeiture of all such assets.

         7.    Civil Liability

        This Plea Agreement does not affect any civil liability, including any tax liability,
Defendant has incurred or may later incur due to his criminal conduct and guilty plea to the charges
specified in Paragraph 1 of this Agreement.

         8.    Breach of Plea Agreement

       Defendant understands that if he breaches any provision of this Agreement, Defendant
cannot use that breach as a reason to withdraw his guilty plea. Defendant’s breach, however, would
give the Government the right to be released from its commitments under this Agreement, and
would allow the Government to pursue any charges that were, or are to be, dismissed under this
Agreement.

        If Defendant breaches any provision of this Agreement, the Government would also have
the right to use against Defendant any of Defendant’s statements, and any information or materials
he provided to the Government during investigation or prosecution of its case. The Government
would have this right even if the parties had entered any earlier written or oral agreements or
understandings about this issue.

        Finally, if Defendant breaches any provision of this Agreement, he thereby waives any
defenses based on the statute of limitations, constitutional protections against pre-indictment delay,
and the Speedy Trial Act, that Defendant otherwise may have had to any charges based on conduct
occurring before the date of this Agreement.

                                                  5
          Case 1:20-cr-10172-DPW Document 2 Filed 08/28/20 Page 6 of 7




         9.    Who is Bound by Plea Agreement

       This Agreement is only between Defendant and the Government. It does not bind the
Attorney General of the United States or any other federal, state, or local prosecuting authorities.

         10. Modifications to Plea Agreement

       This Agreement can be modified or supplemented only in a written memorandum signed
by both parties, or through proceedings in open court.

                                         *         *      *

       If this letter accurately reflects the agreement between the Government and Defendant,
please have Defendant sign the Acknowledgment of Plea Agreement below. Please also sign
below as Witness. Return the original of this letter to Assistant U.S. Attorneys David J. D’Addio
and Seth B. Kosto.

                                                       Sincerely,

                                                       ANDREW E. LELLING
                                                       United States Attorney


                                              By:      /s/ Stephen E. Frank
                                                       Stephen E. Frank
                                                       Chief, Securities, Financial & Cyber Fraud Unit


                                                        /s/ David J. D’Addio
                                                       David J. D’Addio
                                                       Seth B. Kosto
                                                       Assistant U.S. Attorneys

                                                       DEBORAH L. CONNOR
                                                       Chief, Money Laundering & Asset Recovery
                                                       Section


                                                        /s/ Randall Warden
                                             By:       Randall Warden
                                                       Trial Attorney
                                                       Department of Justice, Criminal Division
                                                       Money Laundering and Asset Recovery Unit
                                                       Bank Integrity Unit

                                                   6
Case 1:20-cr-10172-DPW Document 2 Filed 08/28/20 Page 7 of 7
